                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE: ASBESTOS LITIGATION                   )
                                             )
RICHARD WAYNE ROGERS                         )
                                             )
               Plaintiff,                    )
                                             )       Civil Action No. 17-1570-MN-SRF
       V.                                    )
                                             )
AIR & LIQUID SYSTEMS                         )
CORPORATION et al.,                          )
                                             )
               Defendants.                   )

                             REPORT AND RECOMMENDATION

       I.      INTRODUCTION

       Presently before the court in this asbestos-related personal injury action are five motions

for summary judgment pursuant to Federal Rule of Civil Procedure 56 filed by Warren Pumps

("Warren"), General Electric Company ("General Electric"), Air & Liquid Systems Corporation

("Air & Liquid"), 1 Charles A. Wagner Co., Inc. ("Wagner"), and Asbestos Corporation Ltd.

("Asbestos Corp."). (D.I. 106; D.I. 91; D.I. 103; D.I. 101; D.I. 93) For the following reasons, I

recommend GRANTING defendants' motions for summary judgment. 2

       II.     BACKGROUND

               a. Procedural History

       On September 18, 2017, plaintiff Richard Wayne Rogers ("Mr. Rogers") originally filed

this personal injury action against multiple defendants in the Superior Court of Delaware,



1
 Air & Liquid is the successor-by-merger to Buffalo Pumps, Inc. (D.I. 104 at 1)
2
 The briefing for the pending motion is as follows: Warren (D.I. 107; D.I. 123; D.I. 128),
General Electric (D.I. 92; D.I. 122; D.I. 125), Air & Liquid (D.I. 104; D.I. 120; D.I. 127),
Wagner (D.I. 102; D.I. 119; D.I. 126), and Asbestos Corp. (D.1. 94; D.I. 121; D.I. 124).


                                                 1
asserting claims arising from Mr. Rogers' alleged harmful exposure to asbestos. (D.I. 1, Ex. A)

On November 2, 2017, the case was removed to this court by defendant Foster Wheeler LLC

("Foster Wheeler") pursuant to 28 U.S.C. §§ 1442(a)(l), the federal officer removal statute,3 and

1446. Warren Pumps, General Electric, Air & Liquid, Wagner, and Asbestos Corp. filed

motions for summary judgment, individually. (D.I. 106; D.I. 91; D.I. 103; D.I. 101; D.I. 93)

               b. Facts

       Plaintiff alleges that he developed mesothelioma as a result of exposure to asbestos-

containing materials during his career at the DuPont Seaford plant ("DuPont") and his service as

a machinist mate in the United States Navy. (D.I. 44 at ,r,r 4-10) Plaintiff contends that he was

injured due to exposure to asbestos-containing products that defendants mixed, mined,

manufactured, distributed, and sold. (Id. at ,r 11) Accordingly, plaintiff asserts claims for

negligence, punitive damages, strict liability, and conspiracy. (Id. at ,r,r 15-47)

       Mr. Rogers was deposed on April 11 and 24, 2018. (D.I. 48; D.I. 49) Plaintiff did not

produce any other fact or product identification witnesses for deposition.

       Mr. Rogers started working in housekeeping at DuPont in July 1966, following his high

school graduation. (D.I. 102, Ex. A at 177:22-178:8) He worked at DuPont for three months.

(Id at 178:9-24) While working in housekeeping, Mr. Rogers swept the warehouse floor in the

staple area. (Id. at 180:4-15, 181 :6-9) He used a sweeping compound to keep the dust down

while sweeping, and testified that he never noticed any dust created from the sweeping

compound. (Id. at 182:14-23, 185:13-15, 198:4-10) He admitted that there was not much dust in



3
 The federal officer removal statute permits removal of a state court action to federal court
when, inter alia, such action is brought against "[t]he United States or an agency thereof or any
officer (or any person acting under that officer) of the United States or of any agency thereof,
sued in an official or individual capacity for any act under color of such office." 28 U.S.C. §
1442(a)(l).


                                                  2
the area, and stated that the sweeping compound was used to keep the area clean. (Id. at 184:11-

22) The sweeping compound was stored in galvanized containers, but Mr. Rogers does not

remember any labels on these containers. (Id. at 183:2-23) He stated that the compound had the

consistency of "kitty litter [or] sawdust" and was a pink or purple color. (Id. at 185 :2-12) He

testified that the color of the sweeping compound did not change while he was working at

DuPont, and that he has no reason to believe that the sweeping compound contained asbestos.

(Id. at 186: 18-25, 189:25-190:3)

       In September 1966, Mr. Rogers started boot camp in the Great Lakes. (Id. at 187: 1-9)

He was in boot camp for three months and was then assigned to the USS Moale, a DD-693

World War II Fletcher-class destroyer, in Newport, Rhode Island. (D.I. 107, Ex. A at 77:12-23)

He entered as a fireman and became a machinist mate on the USS Moale. (Id. at 78:1-3; D.I.

123, Ex.Bat 23:12-15) As a fireman, he worked in the engine rooms, performing maintenance

on pumps and evaporators, including pump packing and installation of new bearings. (D.I. 107,

Ex. A at 78:10-12, 81:14-19, 82:9-12, 91:2-7) When the pumps began to leak, he repacked them

by pulling out wet packing and cutting rings of new packing with a knife. (D.I. 123, Ex. A at

161:10-14, 165:2-25, 166:21-167:13) Mr. Rogers would also replace the pipe insulation by

tearing off the pipe's covering, wetting insulation, and packing the insulation around the pipes.

(D.I. 122, Ex. A at 104:16-22; D.I. 125, Ex. A at 92:1-10, 100:7-15) Mr. Rogers testified that

while he did not perform any work on turbines themselves, he maintained pumps that assisted in

the functioning of the turbines. (D.1. 107, Ex. A at 88:20-89:25)

       In approximately 1967, Mr. Rogers was stationed at the USS Cony, a DD-508 Fletcher-

class destroyer, in Philadelphia. (Id. at 97:9-15, 97:23-25; D.I. 44 at~ 10) He performed

maintenance on the USS Cony for one month, before performing tasks relating to its




                                                 3
decommission. (D.I. 107, Ex. A at 102:1-14) Mr. Rogers testified that no decommissioning

tasks, other than contact with the piping, exposed him to asbestos. (Id at 102: 15-18)

       After three months on the USS Cony, Mr. Rogers was stationed at the USS Steinaker, a

DD-863 Fletcher-class destroyer. (Id at 101 :5-7, 102:19-103:2; D.I. 44 at ,r 10) He performed

maintenance in the engine room similar to the tasks he performed on the USS Moale and USS

Cony. (D.I. 107, Ex. A at 104:2-11) The USS Steinaker "ran aground" in Norway, which caused

damage to the main control and the underside of the ship. (Id. at 113:2-10; D.I. 125, Ex.Bat

38:1-6) The Norwegians towed the USS Steinaker to Bergen, where they repaired the ship over

the next five months. (D.I. 125, Ex.Bat 38:7-18) He was present during the repair of the USS

Steinaker's turbine, but did not participate in its repair. (D.I. 122, Ex. A at 107:3-24; D.I. 125,

Ex.Bat 38: 19-39:8, 71 :2-4) Mr. Rogers performed pump maintenance during the USS

Steinaker's overhaul. (D.I. 107, Ex. A at 113:11-114:23; D.I. 125, Ex.Bat 38:19-39:8, 71:2-4)

Mr. Rogers served on the USS Steinaker until his honorable discharge from the Navy in 1970.

(D.I. 122, Ex. A at 106:19-22; D.I. 123, Ex. A at 187:15-19)

       In December 1970, Mr. Rogers returned to DuPont and performed housekeeping duties

substantially similar to the work he had performed prior to his naval service. (D.I. 102, Ex. A at

188: 18-189: 1) After approximately one month, he started working as a bale scale operator at

DuPont. (Id. at 190:9-14) In this role, he labelled and sent out bales of nylon. (Id. at 190:22-

191 :13) While he performed this job, other individuals swept the floors with the same sweeping

compound he used when he performed housekeeping duties. (Id. at 191 :21-192: 15) After one

year as a bale scale operator, Mr. Rogers was promoted to a tow packing position in 1972. (Id at

193 :3-9) Mr. Rogers performed his duties in tow packing in the staple area where individuals

swept floors with the same sweeping compound he had previously used. (Id. at 193:14-23,




                                                  4
194:14-21) After one year in tow packing, he started working as a spinning machine operator.

(Id. at 194:2-13) Although he performed his spinning machine operator duties outside of the

staple area, individuals still used the sweeping compound around him. (Id. at 196:10-22, 197:7-

20) He worked as a spinning machine operator for a few months before leaving DuPont in 1973.

(Id. at 195:3-8, 199:8-10) Mr. Rogers was diagnosed with mesothelioma in 2017. (D.1. 140 at

22:23-23: 10)

       III.     LEGAL STANDARD

                a. Summary Judgment

       "The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter oflaw." Fed.

R. Civ. P. 56(a). Material facts are those that could affect the outcome of the proceeding, and "a

dispute about a material fact is 'genuine' if the evidence is sufficient to permit a reasonable jury

to return a verdict for the nonmoving party." Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir.

2011) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986); Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986)).

       The moving party bears the initial burden of proving the absence of a genuinely disputed

material fact. See Celotex, 477 U.S. at 321. The burden then shifts to the non-movant to

demonstrate the existence of a genuine issue for trial, and the court must view the evidence in the

light most favorable to the non-moving party. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574,587 (1986); Williams v. Borough of West Chester, Pa., 891 F.2d 458,

460-61 (3d Cir. 1989); Scott v. Harris, 550 U.S. 372,380 (2007). An assertion of whether or not

a fact is genuinely disputed must be supported either by citing to "particular parts of materials in

the record, including depositions, documents, electronically stored information, affidavits or




                                                  5
declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials," or by "showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact." Fed. R. Civ. P. 56(c)(l)(A) & (B). To defeat a motion

for summary judgment, the nonmoving party must "do more than simply show that there is some

metaphysical doubt as to the material facts." Matsushita, 475 U.S. at 586. The "mere existence

of some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment;" rather, there must be enough evidence to enable a

jury to reasonably find for the non-moving party on the issue. See Anderson, 477 U.S. at 247-49.

"If the evidence is merely colorable, or is not significantly probative, summary judgment may be

granted." Id at 249-50 (internal citations omitted); see also Celotex, 477 U.S. at 322. If the non-

movant fails to make a sufficient showing on an essential element of its case on which it bears

the burden of proof, then the movant is entitled to judgment as a matter oflaw. See Celotex, 477

U.S. at 322.

       If a party fails to address another party's assertion of fact, the court may consider the fact

undisputed, or grant summary judgment if the facts show that the movant is entitled to it. Fed. R.

Civ. P. 56(e)(2)-(3).

               b. Maritime Law: Product Identification/Causation

       The parties do not dispute that maritime law applies to all Naval and sea-based claims.

(D.I. 80) In order to establish causation in an asbestos claim under maritime law, a plaintiff must

show, for each defendant, "that (1) he was exposed to the defendant's product, and (2) the

product was a substantial factor 4 in causing the injury he suffered." Lindstrom v. A-C Prod


4
  "Maritime law incorporates traditional 'substantial factor' causation principles, and courts often
look to the Restatement (Second) of Torts for a more helpful definition." Delatte v. A. W


                                                 6
Liab. Trust, 424 F.3d 488,492 (6th Cir. 2005) abrogated on other grounds by Air & Liquid

Systems Corp. v. Devries, 139 S. Ct. 986 (2019) 5 (citing Starkv. Armstrong World Indus., Inc.,

21 F. App'x 371, 375 (6th Cir. 2001)); Dumas v. ABB Grp., Inc., 2015 WL 5766460, at *8 (D.

Del. Sept. 30, 2015), report and recommendation adopted, 2016 WL 310724 (D. Del. Jan. 26,

2016); Mitchell v. Atwood & Morrill Co., 2016 WL 4522172, at *3 (D. Del. Aug. 29, 2016),

report and recommendation adopted, 2016 WL 5122668 (D. Del. Sept. 19, 2016); Denbow v. Air

& Liquid Sys. Corp., 2017 WL 1199732, at *4 (D. Del. Mar. 30, 2017), report and

recommendation adopted, 2017 WL 1427247 (D. Del. Apr. 19, 2017).

       "In establishing causation, a plaintiff may rely upon direct evidence (such as testimony of

the plaintiff or Decedent who experienced the exposure, co-worker testimony, or eye-witness

testimony) or circumstantial evidence that will support an inference that there was exposure to

the defendant's product for some length oftime." 6 Abbay v. Armstrong Int'!, Inc., 2012 WL

975837, at *1 n.1 (E.D. Pa. Feb. 29, 2012) (citing Stark, 21 F. App'x at 376). On the other hand,

"'[m]inimal exposure' to a defendant's product is insufficient [to establish causation]. Likewise,



Chesterton Co., 2011 WL 11439126, at *1 n.1 (E.D. Pa. Feb. 28, 2011). The comments to the
Restatement indicate that the word "substantial," in this context, "denote[ s] the fact that the
defendant's conduct has such an effect in producing the harm as to lead reasonable men to regard
it as a cause, using that word in the popular sense, in which there always lurks the idea of
responsibility." Restatement (Second) of Torts§ 431 cmt. a (1965).
5 In Devries, the Supreme Court rejected "the more defendant-friendly bare metal defense,"

which provided that "[i]f a manufacturer did not itself make, sell, or distribute the part or
incorporate the part into the product, the manufacturer is not liable for harm caused by the
integrated product .... " Devries, 139 S. Ct. at 994. The Supreme Court held that a product
manufacturer has a duty to warn in the context of maritime tort law "when (i) its product requires
incorporation of a part, (ii) the manufacturer knows or has reason to know that the integrated
product is likely to be dangerous for its intended uses, and (iii) the manufacturer has no reason to
believe that the product's users will realize that danger." Id. at 996.
6
  However, '"substantial exposure is necessary to draw an inference from circumstantial
evidence that the exposure was a substantial factor in causing the injury."' Stark, 21 F. App 'x at
376 (emphasis in original) (quoting Harbour v. Armstrong World Indus., Inc., 1991 WL 65201,
at *4 (6th Cir. Apr. 25, 1991)).


                                                 7
a mere showing that defendant's product was present somewhere at plaintiffs place of work is

insufficient." Lindstrom, 424 F.3d at 492 (quoting Stark, 21 F. App'x at 376) (internal citation

omitted). "Rather, the plaintiff must show 'a high enough level of exposure that an inference

that the asbestos was a substantial factor in the injury is more than conjectural."' Abbay, 2012

WL 975837, at *1 n.1 (quoting Lindstrom, 424 F.3d at 492). "Total failure to show that the

defect caused or contributed to the accident will foreclose as a matter of law a finding of strict

product[] liability." Stark, 21 F. App'x at 376 (citations omitted).

               c. Delaware Law

       Under Delaware law, a plaintiff asserting a claim for asbestos-related injuries must

introduce evidence showing a product nexus between his exposure to a defendant's product and

his asbestos-related injuries. Cain v. Green Tweed & Co., 832 A.2d 737, 741 (Del. 2003) (citing

In re Asbestos Litig., 509 A.2d 1116, 1117 (Del. Super. Ct. 1986), ajf'd sub nom. Nicolet, Inc. v.

Nutt, 525 A.2d 146 (Del. 1987)).

       Delaware courts have not followed the "frequency, proximity, and regularity" test,7 first

set forth in Lohrmann v. Pittsburgh Corning Corp., 782 F .2d 1156 (4th Cir. 1986), which has

been adopted as the test in numerous jurisdictions. Happel v. Anchor Packing Co., 2010 WL

7699063, at* 1 (E.D. Pa. Oct. 14, 2010). Delaware courts require a plaintiff show that he was in

proximity to the product at the time it was being used. Nutt v. A. C. & S. Co., 51 7 A.2d 690, 692

(Del. Super Ct. 1986). Plaintiff must show "that the asbestos product was used in an area where

the plaintiff frequented, walked by, or worked adjacent to, with the result that fibers emanating

from the use of the product would have been present in the area where the plaintiff worked."


7
  The court, in Lohrmann, stated that to support a reasonable inference of substantial causation
from circumstantial evidence, there must be evidence of exposure to a specific product on a
regular basis over some extended period of time in proximity to where the plaintiff actually
worked. Lohrmann, 782 F.2d at 1162-63.


                                                  8
Cain, 83 2 A.2d at 741. This standard "requires plaintiff [to] show 'some evidence' of both

'daily and continuous proximity' to defendant's product for more than a de minimis period of

time." In re: Asbestos Litig., 2017 WL 237617, at *2 (Del. Super. Ct. Jan. 17, 2017)

("Hastings").

       This standard, known as the "product nexus standard," is meant to ensure that the

plaintiff presents "a factual connection in space and time between a particular plaintiff and a

particular defendant's product." Id. (quoting Merganthaler, 1988 WL 116405, at* 1-2).

"Delaware courts have held that a plaintiff can survive summary judgment if there is non-

speculative testimony that asbestos-containing products were used at a worksite during the time

plaintiff was employed there." Happel, 2010 WL 7699063, at *1; In re Asbestos Litigation:

Mizell v. RCH Newco II, LLC, 2017 Del. Super. LEXIS 3335 (Del. Super. Ct. Sept. 19, 2017).

"'To defeat summary judgment in a case where the plaintiff himself is not able to establish

exposure, a co-worker must be able to place the plaintiff in the vicinity of a specific location on

the defendant's property, at a specific time, where friable asbestos is present."' Reed v. Nosroc

Corp., 2016 Del. Super. LEXIS 665, at *3 n.4 (Del. Super. Ct. July 6, 2016) (quoting In re

Asbestos Litig., 2007 WL 1651968, at *20 (Del. Super. Ct. May 31, 2007), as corrected (June

25, 2007) ("Helm")).

       IV.      DISCUSSION

                a. Applicable Standard

       As a preliminary matter, plaintiff repeatedly asserts that the standard articulated by the

Supreme Court in Devries should apply to defendants' motions for summary judgment that are

governed by maritime law. (D.I. 123 at 10-11; D.I. 122 at 10-12; D.I. 120 at 12-14) However,

the bare metal defense is not in issue here because Warren, General Electric, and Air & Liquid




                                                 9
are challenging at the outset the plaintiffs ability to identify defendants' products and show

substantial factor causation under Lindstrom, i.e., lack of sufficient product exposure and no

nexus to causation of injuries. (D.I. 107 at 10-11; D.I. 92 at 4; D.I. 104 at 9-10)

               b. Warren Pumps

       Warren argues that plaintiff cannot show that Warren's products were a substantial factor

in causing Mr. Rogers' injury as required under maritime law because Mr. Rogers did not name

Warren as a pump manufacturer, instead, he recalled certain types of pumps. (D.I. 107 at 10-11)

For example, Mr. Rogers identified feed pumps, booster pumps, and condensate pumps

associated with turbines on the USS Moale and lube oil pumps on the USS Steinaker. (D.I. 107,

Ex. A at 90:8-91:1, 164:9-24) Mr. Rogers could not recall the types of pumps aboard the USS

Cony. (Id. at 99:8-100:1, 164:2-5) Additionally, Warren argues that plaintiff does not allege he

was exposed to asbestos from a pump, but rather from an unknown manufacturer's external pipe

insulation. (Id. at 10)

       Plaintiff counters that the National Archives entries regarding the USS Moale show that

Warren supplied the main condenser circulating pump, which was shipped with asbestos-

containing materials. (D.I. 123 at 4, 8-9; Ex. C) Plaintiff argues that Mr. Rogers spent a

significant amount of time working on pumps in engine rooms. (Id. at 9) Furthermore, plaintiff

claims that Warren sold pumps to the Navy that contained asbestos. (Id. at 4; Ex. D) Therefore,

plaintiff concludes, there is a genuine issue of material fact regarding whether Warren's products

were a substantial factor in causing Mr. Rogers' injury. (Id.)

       Evidence that Warren supplied a main condenser circulating pump is insufficient to

create a factual dispute regarding causation. See Lindstrom, 424 F.3d at 492 ("[A] mere showing

that defendant's product was present somewhere at plaintiffs place of work is insufficient."). A




                                                 10
plaintiff must provide evidence of "sufficient frequency, regularity, or proximity" to a product to

create a genuine issue of material fact regarding substantial factor causation. Thomasson v. Air

& Liquid Systems Corp., 2015 WL 1639730, at *4 (D.N.J. Apr. 9, 2015). Mr. Rogers, however,

was unable to identify the manufacturer of any pump upon which he performed maintenance

while serving on the USS Moale, USS Cony, or USS Steinaker, or state which pump he worked

with the most. (D.I. 107, Ex. A at 82:13-83:2, 99:8-100:1, 104:12-15, 164:2-16) He could not

say whether he worked on one pump more than another, and only stated that he packed pumps

"as needed." (Id. at 164:6-16) Furthermore, Mr. Rogers recalled working on condensate pumps,

but plaintiff presents ship records revealing Warren main condenser circulating pumps, a

different type of pump than what Mr. Rogers recalls. (D.I. 123, Ex. A at 88:20-89:1; Ex. C; D.I.

140 at 29:4-16)

       Moreover, he believes his asbestos exposure is limited to the insulation wrapped around

the pipes. (D.I. 107, Ex. A at 84:22-85:10, 96:14-18, 104:16-22) Although Mr. Rogers

remembers this insulation product aboard each of the ships on which he served, he does not

know the manufacturer of this insulation. 8 (Id. at 104:23-105:4, 105:18-22) Plaintiffs evidence

fails to create a genuine issue of material fact as to whether Warren's products were a substantial

factor in causing his injuries. See Lindstrom, 424 F .3d at 492; Damon v. Aireon Manuf Corp.,

2015 WL 9461593, at *1 n.1 (E.D. Pa. Sept. 1, 2015). Therefore, the court recommends granting

Warren's motion for summary judgment.




8
  The plaintiff has not identified any record evidence, circumstantial or otherwise, to create a
causal connection between the pumps, the pipes, pipe insulation, and whether the (unknown)
manufacturer required the use of an asbestos-containing component to re-pack the pumps and/or
insulate the pipes. For the court to infer the causal connection would be speculative.


                                                11
               c. General Electric Company

       General Electric argues that plaintiff cannot show that General Electric products were a

substantial factor in causing Mr. Rogers' injury as required under maritime law because Mr.

Rogers did not identify a General Electric product. (D.I. 92 at 4) Additionally, General Electric

notes that Mr. Rogers denies working on turbines during his naval service and does not attribute

any asbestos exposure to turbines. (Id.; D.I. 125 at 1-5)

       Plaintiff contends that National Archives records regarding the USS Moale, USS Cony,

and USS Steinaker show that the main propulsion engines on these ships contained two sets of

General Electric turbines. (D.I. 122 at 4; Ex. C; Ex. D; Ex. E) Plaintiff claims that he worked in

close proximity to turbines and notes that he believes the turbines were manufactured either by

Westinghouse or General Electric. (Id. at 4-5; D.I. 125, Ex. A at 108:16-109:1) Additionally,

plaintiff claims that General Electric turbines necessitated the use of asbestos. (D.I. 122 at 4; Ex.

F)

       Ship records showing that the USS Moale, USS Cony, and USS Steinaker had main

propulsion engines containing General Electric turbines is insufficient to create a factual dispute

regarding causation. This evidence demonstrates only the presence of General Electric turbines

aboard ships on which Mr. Rogers served, but does not establish Mr. Rogers' exposure to these

turbines. See Lindstrom, 424 F.3d at 492. Mr. Rogers denied working on the turbines

themselves, but described how he performed work on the pumps which assisted in the

functioning of the turbines:

       Q:      Let me be clear, then, to understand what you're telling me. Is your
               maintenance on the turbines aboard the Moale upon the pumps which
               assist in the functioning of the turbine?

       A:      Exactly.




                                                 12
       Q:      Okay. Is it - are you at all involved in the maintenance of the turbine
               itself?

       A:      I've been in main feed pumps, working on them. But like I said, when we
               ran aground, they opened them up, the main. But we did not work on
               them.

       Q:      So let's break that down. Arn I correct you did not do any work on the
               turbines themselves on the Moale?



       A:      No, we didn't actually work on the turbines.

(D.I. 125, Ex. A at 89:5-90:7) While Mr. Rogers was present when Norwegian technicians

repaired the USS Steinaker's turbines, he did not assist in this repair and did not know what work

was being performed on the turbines. (D.I. 122, Ex. A at 107:3-108:8) Moreover, Mr. Rogers

testified that he did not associate any asbestos exposure to any of the turbines themselves and did

not know whether there was asbestos in the turbines. (D.I. 125, Ex. A at 109:7-25; Ex.Bat

70:9:19) Thus, plaintiff has failed to create a genuine issue of material fact as to the causation

inquiry. See Lindstrom, 424 F.3d at 492; Damon, 2015 WL 9461593, at *1 n.1. Accordingly,

the court recommends granting General Electric's motion for summary judgment.

               d. Air & Liquid Systems Corporation

       Air & Liquid argues that plaintiff cannot show that Air & Liquid products were a

substantial factor in causing Mr. Rogers' injury as required under maritime law because Mr.

Rogers failed to identify instances of exposure to a Buffalo asbestos-containing product. (D.I.

104 at 3, 6) Air & Liquid notes that Mr. Rogers could not recall the number of times he worked

with Buffalo pumps, and could not definitively state that he worked with Buffalo pumps. (Id. at

9) Furthermore, Air & Liquid states that Mr. Rogers believes his asbestos exposure was




                                                 13
associated with his work on the insulation covering the pipes, and not on the pumps themselves.

(D.I. 127 at 3)

       Plaintiff argues that Buffalo Pumps specified and supplied asbestos for its pumps used in

DD class ships like the USS Moale, USS Cony, and USS Steinaker. (D.I. 120 at 5; Ex. C; Ex. D;

Ex. F) More specifically, plaintiff argues that National Archives entries indicate that Buffalo

Pumps manufactured or supplied "the main feed, main feed booster, auxiliary feed booster, main

condensate, and auxiliary condensate pumps on the USS Cony." (Id. at 6; Ex. G) Furthermore,

plaintiff claims that gaskets and pumps included in pumps supplied by Buffalo Pumps between

1955 and 1985 contained asbestos. (Id. at 6; Ex. F) Because Mr. Rogers maintained many

different types of pumps aboard the USS Cony, plaintiff concludes that he was necessarily

exposed to Buffalo pumps. (Id. at 11-12; Ex. A at 163:23-164:5)

       Evidence that Buffalo Pumps supplied several different kinds of pumps to DD class

ships, including the USS Cony, is insufficient to create a factual dispute regarding causation. See

Lindstrom, 424 F.3d at 492. This evidence shows that Buffalo pumps were aboard the USS

Cony, but plaintiff is still unable to provide details regarding the "frequency, regularity, or

proximity" of his exposure to Buffalo pumps during the one month period he served in the

engine room aboard the USS Cony. (D.I. 104, Ex. A at 101:5-102:18; D.I. 140 at 18:23-19:6)

See Lindstrom, 424 F.3d at 492; Thomasson, 2015 WL 1639730, at *4. Mr. Rogers was unable

to identify the manufacturer of any pump upon which he performed maintenance. (D.I. 104, Ex.

A at 82:13-83:2, 99:8-21, 104:12-15) He attributes his asbestos exposure to the insulation

covering the pipes. (Id. at 84:22-85:10, 96:14-18, 104:16-22) Mr. Rogers' testimony asserts that

he generally worked on ten different types of pumps aboard three ships during his naval service.

(D.I. 120, Ex. A at 162:16-25) Although Mr. Rogers testified that he repaired pumps every three




                                                  14
months, he has not provided specific testimony as to the "frequency, regularity, and proximity"

of his work specifically with Buffalo pumps, and the court would only be speculating as to

whether plaintiffs alleged exposure to Air & Liquid's products was a substantial factor in

causing his injury. (D.I. 120 at 152:12-24) See Thomasson, 2015 WL 1639730, at *3-4. Thus,

plaintiff has failed to create a genuine issue of material fact as to the substantial factor causation

inquiry. See Lindstrom, 424 F.3d at 492; Damon, 2015 WL 9461593, at *1 n.1. Accordingly,

the court recommends granting Air & Liquid's motion for summary judgment.

               e. Charles A. Wagner Co., Ltd.

        Wagner argues that plaintiff cannot establish that Wagner products meet the product

nexus standard as required by Delaware law because Mr. Rogers has failed to identify a product

distributed by Wagner. (D.I. 102 at 1) Wagner asserts that plaintiff has failed to supply

evidence that he was exposed to respirable asbestos fibers from the sweeping compound he used

at DuPont. (Id at 1, 10) Furthermore, Wagner contends that while plaintiff proffers other

DuPont employees' testimony describing the sweeping compound, such testimony does not

comport with the descriptions of the sweeping compound's color or consistency as described by

Mr. Rogers. (Id at 7; D.I. 126 at 3-4)

       Plaintiff argues that, in Nack v. Charles A. Wagner Inc., 803 A.2d 428 (Del. June 28,

2002), the Delaware Supreme Court made factual findings regarding Wagner being the sole

supplier of asbestos fiber to DuPont during the relevant time period. (D.I. 119 at 6) Therefore,

plaintiff concludes, Wagner is collaterally estopped from arguing that it did not sell asbestos

sweeping compound from 1959 to 1972. (Id) However, as the court in Mizell recognized, the

Delaware Supreme Court in Nack did not make any factual findings, "but merely concluded that

there were material issues of fact based on the record presented to the Superior Court." Mizell,




                                                  15
2017 Del. Super. LEXIS 3335, at *9. Furthermore, summary judgment decisions should be

made on the record before the court in the particular case. See id.; In re Asbestos Litigation,

2011 WL 5429164, at *4-5 (Del. Super. Ct. Oct. 3, 2011) ("Truitt I"). Therefore, the court

recommends rejecting plaintiffs argument on this point.

       Here, plaintiff stated that he had no reason to believe that the sweeping compound

contained asbestos. (D.I. 102, Ex. A at 186:23-25) Mr. Rogers could not remember the

manufacturer of the sweeping compound or any label on the compound's containers. (Id. at

183 :2-23) Under Delaware law, where a plaintiff is unable to establish exposure, "a co-worker

must be able to place the plaintiff in the vicinity of a specific location on the defendant's

property, at a specific time, where friable asbestos is present. To do so, there must be some

meaningful intersection between the plaintiff and the co-worker on the property, both in place

and time." Helm, 2007 WL 1651968, at *20; see also Reed, 2016 Del. Super. LEXIS 665. Here,

there is no indication that the employees who testified were Mr. Rogers' co-workers or that they

were in proximity to Mr. Rogers. (See D.I. 119, Ex. C; Ex. D; Ex. E; Ex. F; Ex. G) Moreover,

Mr. Rogers testified that the color of the sweeping compound was pink or purple, which is

inconsistent with other employees' testimony of gray, green, and white sweeping compound used

at DuPont. (D.I. 102, Ex. A at 185:2-6, 186:14-22, 189:25-190:3; D.I. 119, Ex. C; Ex. D; Ex. E;

Ex. F; Ex. G) As a result, it would speculative for the court to conclude that the proffered

testimony refers to the sweeping compound to which Mr. Rogers was exposed. See Happel,

2010 WL 7699063, at *1 n.1; In re Asbestos Litig., 2011 WL 5429168, at *2-3 (Del. Super. Ct.

Oct. 6, 2011) ("Truitt II"). Therefore, plaintiff has not shown that Mr. Rogers was in close

proximity to an asbestos product distributed by Wagner.




                                                  16
       Plaintiff attempts to draw parallels between the present case, Clark v. A. C. & S., 1985

Del. Super. LEXIS 1249 (Del. Super. Ct. Sept. 3, 1985), and Cain v. Green Tweed Co., Inc., 832

A.2d 737 (Del. 2003). (D.I. 119 at 10-11) However, these cases are inapposite. The plaintiff in

Clark provided evidence that defendant's product was present at plaintiff's work, while Mr.

Rogers offers other cases filed against Wagner in an attempt to establish these facts for him. See

Clark, 1985 Del. Super. LEXIS 1249, at *3-5. (See also D.I. 119 at 11) The plaintiff in Cain

specifically remembered using the defendant's products, the product's label, and the product's

name. Cain, 832 A.2d at 741-42. Mr. Rogers has failed to provide evidence that the sweeping

compound he used was an asbestos-containing Wagner product. Therefore, the court

recommends rejecting plaintiff's argument on this point and granting Wagner's motion for

summary judgment.

               f.   Asbestos Corporation, Ltd.

       Asbestos Corp. argues that plaintiff cannot establish that Asbestos Corp. products meet

the product nexus standard as required by Delaware law because Mr. Rogers has failed to

identify a product distributed by Asbestos Corp. (D.I. 94 at 2) Defendant argues that there is no

non-speculative evidence to suggest that the sweeping compound contained asbestos. (Id. at 10)

Asbestos Corp. contends that even assuming arguendo that an asbestos-containing Asbestos

Corp. product was supplied to DuPont during the relevant time period, showing presence in a

plaintiff's place of work is insufficient to prove causation. (Id. at 10-11)

       Plaintiff argues that the Delaware Supreme Court, in In re Asbestos Litig., 832 A.2d 705

(Del. 2003) ("Fleetwood''), has determined that Asbestos Corp. was the sole supplier of asbestos

to Wagner, who in turn supplied this product to DuPont. (DJ. 121 at 6) A similar argument was

pursued in attempting to defeat the defendant's motion for summary judgment in Mizell. See




                                                 17
Mizell, 2017 Del. Super. LEXIS 3335, at *7-8. The court in Mizell noted that the facts recited in

Fleetwood "were drawn from the record presented to the Superior Court for purposes of

summary judgment, not the result of any fact finding by the Supreme Court, or by the Superior

Court for that matter. Moreover, the issues decided in Fleetwood . .. are either not before this

Court or are secondary to the primary product nexus issue." Id. at* 10. Therefore, the court

recommends rejecting plaintiffs argument on this point.

       Here, plaintiff stated that he had no reason to believe that the sweeping compound

contained asbestos. (D.I. 121, Ex. A at 186:23-25) Mr. Rogers could not remember the

manufacturer of the sweeping compound or any labels on the compound's containers. (Id. at

183:2-23) Additionally, as the court determined in section (IV)(e) supra, there is no "meaningful

intersection between the plaintiff' and the other DuPont employees who testified. See Helm,

2007 WL 1651968, at *20; Reed, 2016 Del. Super. LEXIS 665. Furthermore, Mr. Rogers'

description of the sweeping compound's color and consistency is inconsistent with other

employees' description of the sweeping compound used at DuPont. (D.I. 94, Ex.Cat 185:2-6,

186:14-22, 189:25-190:3; D.I. 121, Ex. C; Ex. D; Ex. F; Ex. G) Therefore, plaintiff has failed to

show that Mr. Rogers was in close proximity to an asbestos product distributed or manufactured

by Asbestos Corp. Accordingly, the court recommends granting Asbestos Corp.'s motion for

summary judgment.




                                                18
                   g. Strict Liability

        The recommendation for granting defendants' motions for summary judgment for the

reasons stated in sections (IV)(b )-(t) supra eliminates the need to consider strict liability.

However, for the sake of completeness, this report and recommendation addresses the arguments

raised by defendants Wagner and Asbestos Corp. (D.I. 102 at 11; D.I. 94 at 12) The court

recommends granting summary judgment in favor of defendants with respect to plaintiff's strict

liability claim.

        Since the Delaware Supreme Court's decision in Cline v. Prowler Indus. of Maryland,

Inc., 418 A.2d 968 (Del. 1980), Delaware courts have refused to extend strict liability to cases

involving the sale of a product even where it is alleged that the product is inherently dangerous.

See Bell v. Celotex Corp., 1988 WL 7623 (Del. Super. Ct. Jan. 19, 1988); Hammond by

Hammond v. Colt Indus. Operating Corp., 565 A.2d 558 (Del. Super. Ct. 1989). In Bell, the

court refused to apply a strict liability action because it found that the sale of asbestos products

was not an abnormally dangerous activity, and that Delaware cases reject the concept of strict

liability in the realm of sales. Bell, 1988 WL 7623, at *2-3; see also Johnson v. Hockessin

Tractor, Inc., 420 A.2d 154, 156 (Del. 1980) ("The doctrine of strict tort liability has been

preempted in this State in sales cases by the General Assembly's adoption of the Uniform

Commercial Code."). Moreover, the motions for summary judgment on the strict liability claim

are unopposed. (See D.I. 119 at 9 n.49; D.I. 121 at 8 n.47) Therefore, I recommend granting

defendants' motions for summary judgment with respect to plaintiff's strict liability claims

against Wagner and Asbestos Corp.




                                                  19
               h. Punitive Damages

       The recommendation for granting defendants' motions for summary judgment for the

reasons stated in sections (IV)(b)-(f) supra eliminates the need to consider punitive damages.

However, for the sake of completeness, this report and recommendation addresses the

arguments. The court recommends granting summary judgment in favor of all moving

defendants with respect to plaintiffs punitive damages claim.

       Punitive damages are limited to situations "where a defendant's conduct is 'outrageous,'

owing to 'gross negligence,' 'willful, wanton, and reckless indifference for the rights of others,'

or behavior even more deplorable." Exxon Shipping Co. v. Baker, 554 U.S. 471,493 (2008)

(internal citation omitted). "Punitive damages are not intended to compensate the plaintiff for a

loss suffered, but instead are 'imposed for purposes ofretribution and deterrence."' In re

Asbestos Prod. Liab. Litig. (No. VI), 2014 WL 3353044, at *11 (E.D. Pa. July 9, 2014) (quoting

State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408,416 (2003)). Under Delaware law,

punitive damages are "imposed only after a close examination of whether the defendant's

conduct is 'outrageous,' because of 'evil motive' or 'reckless indifference to the rights of others.'

Mere inadvertence, mistake or errors of judgment which constitute mere negligence will not

suffice." Jardel Co., Inc. v. Hughes, 523 A.2d 518, 529 (Del. 1987) (internal citation omitted).

       Plaintiff concedes that he is not challenging the dismissal of his punitive damages claims

against defendants. (D .I. 140 at 23: 11-19) Therefore, the court recommends granting

defendants' motions for summary judgment with respect to plaintiffs punitive damages claims.




                                                 20
               i.   Conspiracy

       The recommendation for granting defendants' motion for summary judgment for the

reasons stated in sections (IV)(b )-( f) supra eliminates the need to consider plaintiffs conspiracy

claim. However, for the sake of completeness, this report and recommendation addresses the

arguments.

       The court recommends granting summary judgment in favor of all moving defendants

with respect to plaintiffs conspiracy claim. In Count VII of the amended complaint, plaintiff

alleges defendants conspired to "suppress and misrepresent the hazards of exposure to asbestos."

(D.1. 44 at ,r 39) Plaintiff avers that because of this conspiracy, Mr. Rogers was "ignorant of the

risks [he] faced when exposed to asbestos and asbestos containing products." (Id. at ,r 41)

       "The rule that civil conspiracy may not exist without an underlying tort is a common one.

Indeed, we are unaware of any jurisdiction that recognizes civil conspiracy as a cause of action

requiring no separate tortious conduct." Boyanowski v. Capital Area Intermediate Unit, 215

F.3d 396, 405-06 (3d Cir. 2000) (internal citations and quotation marks omitted) (citing In re

Orthopedic Bone Screw Prods. Liab. Litig., 193 F.3d 781, 789 & n.7 (3d Cir. 1999)).

       Plaintiff failed to set forth any legal argument in response to defendants' motions for

summary judgment as to the conspiracy claim. 9 (See D.I. 120; D.I. 122; D.1. 123) As such,

plaintiff has not produced any evidence regarding defendants' agreement to suppress knowledge

of the dangers of asbestos, or that they intentionally marketed their asbestos products without

effective warnings. Additionally, the court has concluded above that the underlying claims of

negligence fail due to lack of causation. Therefore, the court recommends granting defendants'

motions for summary judgment with respect to plaintiffs conspiracy claim.


9
  Plaintiff does not oppose Wagner's and Asbestos Corp.'s motions for summary judgment as to
his conspiracy claim. (D.I. 119 at 9 n.49; D.I. 121 at 8 n.47)


                                                 21
       V.      Conclusion

       For the foregoing reasons, the court recommends granting defendants' motions for

summary judgment. (C.A. No. 17-1570, D.I. 106; D.I. 91; D.I. 103; D.I. 101; D.I. 93)

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(l)(B), Fed. R.

Civ. P. 72(b)(l), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The objection and responses to the objections are limited to ten (10)

pages each. The failure of a party to object to legal conclusions may result in the loss of the right

to de novo review in the District Court. See Sincavage v. Barnhart, 171 F. App'x 924, 925 n.1

(3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the court's Standing Order For Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the court's website,

http://www.ded.uscourts.gov.


Dated: May ( '5 , 2019




                                                 22
